Citation Nr: 0300766	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board remanded this 
case back to the RO in July 1997, and the case has since 
been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is competent medical evidence establishing an 
etiological relationship between the veteran's current low 
back disorder and service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the 
veteran, and he has been afforded a VA examination 
addressing the nature and etiology of his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in an 
April 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claim, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one 
year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

In March 1966, during service, the veteran was treated for 
a pulled muscle in the low back and complained of being 
unable to lift heavy objects.  Also, x-rays of the 
lumbosacral spine from March 1968 revealed "changes which 
are suggestive but not definite of possible 
spondylolysis."  No back abnormalities were noted in his 
May 1968 separation examination report, however.

Subsequent to service, the veteran was treated at a 
private facility for low back pain, rule out herniated 
nucleus pulposus versus strain, in October 1980.  VA 
lumbosacral spine x-rays from October 1981 revealed a 
large globule of pantopaque oil in the spinal canal, with 
no "definite" disc narrowing or spondylosis appreciated.  
A January 1988 VA examination report contains a diagnosis 
of a history of lumbar strain, with minimal degenerative 
changes of the lumbar spine, and x-rays from that date 
revealed minimal degenerative changes of the lumbar spine.  
Subsequent VA and private medical records reflect 
continued treatment for low back symptomatology.

In November 2002, the veteran was afforded a VA spine 
examination, conducted by an examiner who reviewed the 
entire claims file.  The examiner noted the veteran's 
treatment for low back abnormalities in 1966, 1968, and 
1981.  The diagnosis was low back syndrome, post-
traumatic, and a magnetic resonance imaging study (MRI) 
revealed degenerative disc disease with herniation at L4-
L5.  The examiner concluded that the veteran's "problem 
with his back" had its onset in March 1966, during 
service; therefore, "it is at least as likely as not that 
the present back condition may be possibly related to that 
initial trauma or experience."  

The Board has reviewed all of the evidence noted above and 
finds that there is evidence suggesting low back 
abnormalities dating back to service.  Moreover, the 
November 2002 VA examination report indicates that the 
veteran has back problems dating back to service and that 
there is at least a fifty percent probability that his 
currently diagnosed low back disorder is attributable to 
service.  This opinion is not contradicted by any other 
medical evidence of record.  

In this regard, the Board notes that the VA is statutorily 
required to resolve the benefit of the doubt in favor of 
the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  As such, and after resolving all doubt in favor of 
the veteran in view of the November 2002 VA examination 
report, the Board concludes that his low back disorder was 
incurred in service.  Therefore, service connection is 
warranted for this disorder.


ORDER

The claim of entitlement to service connection for a low 
back disorder is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

